The court being now sufficiently advised of and concerning the premises, and having inspected the record and proceedings herein, are of opinion that the judgment aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came for new proceedings to be had therein, to commence by-amending the declaration so as to make it conformable to the endorsement on the bond shown to the court, and that the appellant recover of the appellee his costs in this behalf expended; which is ordered to be certified to the said court.